              Case 8:20-ap-00059-MGW       Doc 22     Filed 04/02/20    Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov


In re:

SUMMIT-VIEW, LLC,

                      Debtor,                              Case No. 8:19-bk-10111-MGW

______________________________

ROBERTO VALDEZ,

                      Plaintiff,

v.                                                         Adv. Case No. 8:20-ap-00059-MGW

SUMMIT VIEW, LLC, a Florida limited
Liability company; DOUGLAS J. WEILAND,
an individual; JES PROPERTIES, INC., a Florida
corporation; KEENE SERVICES, INC., a Florida
corporation; and FLORIDA DESIGN
CONSULTANTS, INC., a Florida corporation,

                  Defendants.
_________________________________



                       DEFENDANT KEENE SERVICES, INC.’S
                     MOTION TO DISMISS AMENDED COMPLAINT

         COMES NOW, KEENE SERVICES, INC., a Florida corporation (“Keene Services”), by

and through its undersigned attorney and pursuant to Bankruptcy Rule 7012 and other applicable

law hereby moves this Court to dismiss Counts I and III as to Keene Services and alleges:

         1.     The Amended Complaint alleges two claims against Keene Services arising from

excavation on Debtor/Defendant’s, Summit View, LLC's, real property: Count I for trespass and

Count III for negligence. Both of Plaintiff s purported causes of action suffer from multiple
            Case 8:20-ap-00059-MGW             Doc 22   Filed 04/02/20     Page 2 of 6




failings which require dismissal.

       2.      In reviewing a motion to dismiss, the Court must accept the allegations in the

complaint as true and consider them in the light most favorable to the plaintiff. Siegle v.

Progressive Consumers Inc. Co., 819. So 2d 732, 734-35 (Fla. 2002); Nicarry v. Eslinger,

990 So. 2d 319, 326 (Fla. 3d DCA 2008). Under the Federal Rules, a complaint must contain

allegations of "ultimate fact" that would support the plaintiffs' theory of relief.     A pleading

which sets forth a claim for relief must state a cause of action and shall contain a short and plain

statement of the ultimate facts showing that the pleader is entitled to relief. Beckler v. Hoffman,

550 So 2d 68 70 (Fla. 5th DCA 1989). The Plaintiff fails to allege sufficient facts to state a cause

of action in either of the counts in the Amended Complaint, and therefore it should be dismissed.

       3.      A civil trespass to real property is an injury to or use of land of another by one

having no right or authority. Winselmann v. Reynolds, 690 So.2d 1325 (Fla. 3d DCA 1997);

Gunning v. Equestleader.com, Inc., 253 So.3d 646 (Fla. 2d DCA 2017). The injury caused by a

trespass to real property is the loss of the use and enjoyment of the land or injury to the land.

Daniel v. Morris, 181 So.3d 1195 (Fla. 5th DCA 2015).

       4.      Here, the Amended Complaint fails to separate conduct of Keene Services. The

Plaintiff summarily alleges in paragraph 23(a)-(g) that Summit View, LLC, Douglas J. Weiland,

JES Properties, Inc., and Keene Services collectively constructed a stormwater management

system in violation of certain SWFWMD permits. The Plaintiff fails to identify Keene Services

as the permit holder, adjacent property owner or party responsible for constructing or managing

the stormwater management system which alleged failure contributed to or caused the alleged

trespass onto the Plaintiff’s real property.
            Case 8:20-ap-00059-MGW           Doc 22     Filed 04/02/20   Page 3 of 6




       5.      The Plaintiff’s Amended Complaint fails to allege the time frame when such

“construction” was performed. This is important because Keene Services was not incorporated

until April 2009 and had no relationship with the subject property until 2013. If the alleged

violations predate Keene Services’ removal of dirt from the Summit View property, this

Defendant could not have any liability.

       6.      The Plaintiff’s Amended Complaint fails to allege when flooding, storm water

runoff, accumulation of silt, loss of personal property, damage to improvements and other

alleged damages in paragraph 30 occurred. Defendant Keene Services is not able to frame a

responsive pleading without this information.

       7.      Other than the summary allegations in paragraph 23, the only allegation regarding

Keene Services’ responsibility for anything related to the Summit View property in Count I is in

paragraph 11 which states Keene Services “has been contracted to excavate, load and remove

dirt in connection with Summit-View’s dirt mining operations on Summit-View’s 135 acres.”

Management and operational services are specifically alleged to be the responsibility of

Defendant JES Properties, Inc. The Plaintiff’s allegations as to Keene Services are lacking and

inconsistent for a claim of trespass against this Defendant.

       8.      Count III asserts a claim for negligence against Keene Services. Allegations

within Count III are inconsistent, and this Count should be dismissed. Don Mar, Inc. v. Gillis,

483 So.2d 870 (Fla. 5th DCA 1986); Opti, Inc. v. Sales Engineering Concepts, Inc., 701 So.2d

1234 (Fla. 4th DCA 1997); and Harry Pepper & Assoc., Inc. v. Lasseter, 247 So.2d 736 (Fla. 3d

DCA 1971).

       9.      Paragraph 39 of the Amended Complaint alleges Keene Services oversees and

manages the mining operations, but paragraphs 11 and 13, both of which are incorporated by
             Case 8:20-ap-00059-MGW          Doc 22     Filed 04/02/20      Page 4 of 6




reference into Count III, alleges JES Properties, Inc. is contracted for “management services”

and to “oversee” dirt mining operations on Summit-View’s 135 acres.

       10.     Paragraph 46 alleges that Mr. Valdez’ 135 acres receives excess water runoff and

soil deposits, but other paragraphs (Para. 10, 24, and 25) allege his property is 15 acres.

       11.     Further, the first sentence of paragraph 40 of the Amended Complaint is

nonsensical. It states:    “As the contractor charged with the oversight, management and

performance of the Mr. Valdez, a duty to perform these acts in a manner that does not damage

immediately adjoining lands.”

       12.      Keene Services is not the owner of any adjacent property to Plaintiff, and it is not

the holder of any permits applicable to any adjacent property to the Plaintiff, yet the Plaintiff

alleges in conclusory fashion that Keene Services had a duty to “comply with the SWFWMD

permit”. There is no allegation that Keene Services was a party to -- or even knew about -- the

SWFWMD permit, that Keene Services had been hired by anyone to provide any erosion control

or to construct any stormwater management systems.            Count III summarily alleges Keene

Services was negligent in failing to do these things without alleging sufficient facts to establish a

responsibility for them.

       13.     Count III fails to allege facts which would establish that Keene Services owed a

duty of care to the Plaintiff. Curd v Mosaic Fertiliza LLC, 39 So. 3d, 12,16, 122.7 (Fla. 2010).

The Amended Complaint alleges Keene Services failed to follow industry standards, but fails to

identify what standards and how they were allegedly breached.

       14.     Further, Count III also fails to state a cognizable claim for negligence because it

fails to identify when the alleged tortious conduct allegedly occurred. County III merely alleges

events occurred "during the 12-year life of the mining operation," which is insufficient for this
             Case 8:20-ap-00059-MGW        Doc 22     Filed 04/02/20    Page 5 of 6




Defendant to prepare a responsive pleading. As stated previously, Keene Services was not

contracted to provide any work on the Summit-View’s property until 2013. It is important for

Keene Services to know when alleged negligence occurred so this Defendant can frame a

responsive pleading.

       15.     There are no allegations of facts supporting liability against Keene Services for

negligence.

       WHEREFORE, Defendant Keene Services, Inc. respectively request that Counts I and III

of the Amended Complaint as to this Defendant be dismissed, together with such other relief as

the Court deems proper.



                                     Darryl W. Johnston, Esq.
                                     Fla. Bar No. 768286
                                     Johnston and Sasser, P.A.
                                     29 S. Brooksville Avenue
                                     Brooksville, FL 34601
                                     (352) 796-5123
                                     (352) 799-3187 facsimile
                                     djohnston@johnstonandsasser.com


                                     /s/ DENNIS J. LeVINE, ESQ.
                                     DENNIS J. LeVINE, ESQ.
                                     Fla. Bar No. 0375993
                                     KELLEY KRONENBERG ATTORNEYS AT LAW
                                     1511 N. Westshore Blvd., Suite 400
                                     Tampa, FL 33607
                                     (813) 223-1697
                                     (813) 433-5275 (fax)
                                     E-mail: dlevine@kelleykronenberg.com
                                     Attorneys for Keene Services, Inc.
           Case 8:20-ap-00059-MGW             Doc 22     Filed 04/02/20      Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Notice of Appearance was
furnished either by electronic or standard first class mail to the parties listed below on this 2nd
day of April, 2020.


                                               /s/ DENNIS J. LeVINE, ESQ.
                                               DENNIS J. LeVINE, ESQ.


Alberto F. Gomez, Jr., Esq.
401 East Madison St., Suite 3100
Tampa, FL 33602

Joseph F. Southron, Esq.
FOUR RIVERS LAW FIRM
400 N. Ashley Drive, Suite 1900
Tampa, Florida 33602

J. Michael Shea, Esq.
6301 Bayshore Blvd.
Tampa, FL 33611-5309

Donald E. Hemke, Esq.
CARLTON FIELDS
P.O. Box 3239
Tampa, FL 33601-3239
